Title: Notes on the District of Columbia Commissioners’ Accounts, [after 3 October 1801]
From: Jefferson, Thomas
To: 


[after 3 Oct. 1801]


  Elliptical room
  2276.
  


  Pr’s house
  1686
  


  Board
  1700
  


  September labour
  1300
  


  Interest paid
  1500
  


  
  8462
  


  whole funds
  6255.94
  


  present deficiency
  2206.06
  


  
  6962.
  


  
  
  D.  


  debts due to the Commissioners
  130,000


  due on Morris & Nicholson’s lots 1000.
   80,000



  3000. f. front of water property @ 10. D.
   30,000


  4600. lots of 5265. sq. f. each
  460,000


  no lot ever sold for less than 105. D


  due from them
  
  


  debts guaranteed
  300,000


  unguaranteed
   50,000


  price of site
    6247.18


  paid
    4000  


  
  
    2247.18


